Exhibit 10.3

 

INCYTE CORPORATION

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You have been granted the following units representing shares of common stock of
INCYTE CORPORATION (“Incyte”).  Although this award is not made under the Incyte
Corporation 2010 Stock Incentive Plan (the “Plan”), capitalized terms used
herein without definition shall have the meanings specified in the Plan.

 

Date of Grant:

 

January 13, 2014

 

 

 

Name of Recipient:

 

Hervé Hoppenot

 

 

 

Total Number of
Units Granted:

 

400,000

 

 

 

Vesting Commencement Date:

 

Not applicable

 

 

 

Vesting Schedule:

 

66,666 units vest on December 31, 2014

 

 

66,667 units vest on December 31, 2015

 

 

66,667 units vest on December 31, 2016

 

 

66,667 units vest on December 31, 2017

 

 

66,667 units vest on December 31, 2018

 

 

66,666 units vest on December 31, 2019

 

 

 

Dividend Equivalents:

 

Yes

 

By your signature and the signature of Incyte’s representative below, you and
Incyte agree that these units are granted under and governed by the term and
conditions of the Restricted Stock Unit Award Agreement (the “Agreement”) and
although not granted under shall be governed by the terms and conditions of the
Plan as if granted under the Plan.  The Plan and the Agreement are attached to
and made a part of this document.

 

By signing this Notice, you further agree that Incyte may deliver by e-mail all
documents related to the Plan or this award.  You also agree that Incyte may
deliver these documents by posting them on a website maintained by Incyte or by
a third party under contract with Incyte.  If Incyte posts these documents on a
website, it will notify you by e-mail.

 

 

HERVÉ HOPPENOT

 

INCYTE CORPORATION

 

 

 

 

 

 

/s/ Hervé Hoppenot

 

By:

/s/ Paula J. Swain

 

 

Name: Paula J. Swain

 

 

Title: Executive Vice President, Human Resources

 

--------------------------------------------------------------------------------


 

INCYTE CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Payment

 

No cash payment is required for the units you receive, or for the issuance of
shares of Incyte common stock on settlement of the units. You will, however,
have to make arrangements acceptable to Incyte for the payment of any
withholding taxes due as a result of the settlement of the units.

 

 

 

Vesting

 

The units vest as shown in the Notice of Restricted Stock Unit Award (the “cover
sheet”).

 

No additional units will vest after your service as an employee, director,
consultant or advisor of Incyte (or any subsidiary) has terminated for any
reason. However, if Incyte terminates your employment other than for Cause, or
you terminate employment with Incyte for Good Reason or Change of Control Good
Reason (as such terms are defined in your Employment Agreement with Incyte dated
                      , 2014), additional units will become vested in accordance
with the provisions of such agreement.

 

 

 

Forfeiture

 

If your service as an employee, director, consultant or advisor of Incyte (or
any subsidiary) terminates for any reason, then your units will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of the termination. This means that the units will immediately be
cancelled. You receive no payment for units that are forfeited.

 

Incyte determines when your service terminates for this purpose.

 

 

 

Leaves of Absence

 

For purposes of this award, your service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by Incyte in writing and the terms of the leave or applicable law
requires continued service crediting. But your service terminates when the
approved leave ends, unless you immediately return to active work.

 

 

 

Nature of Units

 

Your units are mere bookkeeping entries. They represent only Incyte’s unfunded
and unsecured promise to issue shares of Incyte common stock on a future date.
As a holder of units, you have no rights other than the rights of a general
creditor of Incyte.

 

 

 

No Voting Rights or Dividends

 

Your units carry neither voting rights nor rights to dividends. You, or your
estate or heirs, have no rights as a stockholder of Incyte unless and until your
units are settled by issuing shares of Incyte’s common stock. No adjustments
will be made for dividends or other rights if the applicable record date occurs
before your stock

 

1

--------------------------------------------------------------------------------


 

 

 

certificate is issued, except as described in the Plan.

 

 

 

Dividend Equivalents

 

If your cover sheet provides for dividend equivalents, dividend equivalents will
be converted into additional units based on the closing price of a share of
Incyte common stock on The NASDAQ Stock Market on the dividend payment date. All
dividend equivalents that attach to units granted under this Agreement will be
subject to the terms and conditions of this Agreement.

 

 

 

Settlement of Units

 

Each of your units will be settled as soon as practicable after, but no later
than 30 days after, the date the units vest. Notwithstanding the foregoing, if
the earliest practicable settlement date is not during a “window period,” then
the settlement date automatically shall be deferred to the first trading date of
the first “window period” beginning after such date, provided that in no event
shall the settlement date be later than March 15th of the calendar year
following the calendar year in which the units vested.

 

At the time of settlement, you will receive one share of Incyte common stock for
each vested unit.

 

 

 

Withholding Taxes

 

No stock certificates will be distributed to you unless you make acceptable
arrangements, satisfactory to Incyte, to pay any withholding taxes that may be
due as a result of the settlement of this award.

 

 

 

Units Nontransferable

 

You may not sell, transfer, assign, pledge or otherwise dispose of any of your
units. For instance, you may not use your units as security for a loan. If you
attempt to do any of these things, your units will immediately become invalid.
You may, however, dispose of the units in your will.

 

Regardless of any marital property settlement agreement, Incyte is not obligated
to recognize your former spouse’s interest in your units in any way.

 

 

 

Beneficiary Designation

 

You may designate a beneficiary in writing to receive your vested units in the
event you die before settlement of the units. A beneficiary designation must be
filed with Incyte on the proper form, and it will be recognized only if it has
been received at Incyte’s headquarters before your death. If you file no
beneficiary designation or if none of your designated beneficiaries survives
you, then your estate will receive any vested units that you hold at the time of
your death.

 

 

 

Restrictions on Resale

 

By signing the cover sheet of this Agreement, you agree not to sell any shares
of Incyte common stock issued upon settlement of the units at a time when
applicable laws or Incyte policies prohibit a

 

2

--------------------------------------------------------------------------------


 

 

 

sale. This restriction will apply as long as you are an employee, director,
consultant or advisor of the Incyte (or any subsidiary).

 

 

 

Retention Rights

 

Neither your award nor this Agreement gives you the right to be retained by
Incyte (or any subsidiary) in any capacity. Incyte (and any subsidiaries)
reserve the right to terminate your service at any time, with or without cause.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Incyte
common stock, the number of your units covered by this award may be adjusted
pursuant to the Plan.

 

 

 

Recovery and Reimbursement of Option Gain

 

Incyte shall have the right to recover, or receive reimbursement for, any
compensation or profit realized by the issuance or settlement of units under
this Agreement, or by the disposition of any shares issued upon settlement of
the units, to the extent Incyte has such a right of recovery or reimbursement
under applicable securities laws.

 

 

 

Compliance with Section 409A of the Code

 

Incyte intends that the vesting and settlement of the units awarded under this
Agreement will qualify for an exemption from the application of, or will
otherwise comply with, Section 409A of the Internal Revenue Code. Incyte
reserves the right, to the extent it deems necessary or advisable, to amend this
Agreement without your consent in order to maintain such qualification for
exemption or compliance. By reserving this right, however, Incyte is not
guarantying that Section 409A will never apply to the vesting and/or settlement
of the units, or that the requirements of Section 409A will be complied with.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice of law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Incyte Corporation 2010 Stock Incentive Plan (the “Plan”) is
incorporated in this Agreement by reference and attached to this Agreement. All
capitalized terms not defined in this Agreement are subject to definition under
the Plan. If there is any discrepancy between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall control.

 

This Agreement, cover sheet and the Plan constitute the entire understanding
between you and Incyte regarding this award. Any prior agreements, commitments
or negotiations concerning this award are superseded. This Agreement may be
amended by the Committee without your consent; however, if any such amendment
would materially impair your rights or obligations under the

 

3

--------------------------------------------------------------------------------


 

 

 

Agreement, this Agreement may be amended only by another written agreement,
signed by you and Incyte.

 

By signing the cover sheet of this Agreement, you agree to all

of the terms and conditions described above and in the Plan.

 

4

--------------------------------------------------------------------------------